DETAILED ACTION
Acknowledgements
In the reply filed July 7, 2021, the applicant amended claims 1, 5, 6, 10, 18 and 19
The applicant cancelled Claim 4. 
Currently claims 1-3 and 5-19 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtiss (U.S. Pub. No. 2014/0251634).
Regarding Claim 1, Curtiss discloses a wellhead assembly, the wellhead assembly comprising: a high pressure wellhead housing (101); 

A casing (128) supported by the casing hanger assembly (121), wherein the wellhead assembly is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101) after the casing hanger assembly is installed and during the use of the wellhead assembly, and the wellhead assembly comprises an expansion space (190).
Regarding Claim 2, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) is arranged so that it is able to move relative to the high pressure wellhead housing (101) to allow the relative movement between the casing (128) and the high pressure wellhead housing (101).
Regarding Claim 3, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the casing hanger assembly (121) is arranged so that the casing (128) is able to move relative to the casing hanger assembly (121) to allow the relative movement between the casing (128) and the high pressure wellhead housing (101).
Regarding Claim 5, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the expansion space (190) is within the high pressure wellhead housing (101) and is a space into which the casing hanger assembly (121) can move.
Regarding Claim 6, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the expansion space (190) is within the casing hanger assembly (121) and is a space into which the casing (128) can move.
Regarding Claim 7, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) comprises a dynamically tolerant seal (160).
Regarding Claim 8, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101).
Regarding Claim 9, Curtiss discloses a wellhead assembly as claimed in claim 8, wherein the wellhead assembly comprises a plurality of casing hanger assemblies (121) that are arranged so that they are able to allow relative movement between a casing (128) it supports and to the high pressure wellhead housing (101), and wherein the plurality of casing hanger assemblies (121) that are arranged so that they are able to move are supported on each other.
Regarding Claim 10, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the well head assembly comprises a plurality of casing hanger assemblies (121), and at least one of the casing hanger assemblies (121) is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101), and wherein the expansion space (190) is adjacent to the uppermost casing hanger assembly (121) that is arranged so that its respective casing (128) is able to move relative to the high pressure wellhead housing (101).
Regarding Claim 11, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the wellhead assembly comprises a production casing hanger assembly (121).
Regarding Claim 12, Curtiss discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (121) is fixed relative to the high pressure wellhead housing (101).
Regarding Claim 13, Curtiss discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (121) is supported by a production casing hanger landing device (106).
Regarding Claim 14, Curtiss discloses a wellhead assembly as claimed in claim 13, wherein the production casing hanger landing device (106) is an installable device that is locked to the high pressure wellhead housing (101).
Regarding Claim 15, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly comprises a suction anchor that provides structural support to the high pressure wellhead housing (101).
Regarding Claim 16, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly is part of a production well.
Regarding Claim 17, Curtiss discloses a method of accommodating well growth in a wellhead assembly, wherein the method comprises using the wellhead assembly of claim 1.
Regarding Claim 18, Curtiss discloses a method of providing a wellhead assembly, the method comprising: 
Providing a high pressure wellhead housing (101); 
Providing a casing hanger assembly (121); 
Providing a casing (128) supported by the casing hanger assembly (121); and 

Regarding Claim 19, Curtiss discloses the method according to claim 18, wherein the wellhead assembly comprises: 
The high pressure wellhead housing (101); 
The casing hanger assembly (121) located within the high pressure wellhead housing (101); and  
The5THe casing (128) supported by the casing hanger assembly (121), wherein the wellhead assembly is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101) after the casing hanger assembly is installed and during the use of the wellhead assembly.

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the annuli 190' 190" and 190"' (collectively referenced as 190) does not meet the limitations of and does not function as an expansion space due to the fact that these annuli are filled with cement and the casing strings which create said annuli are locked into place by the ram blocks, thus further preventing 
The examiner respectfully submits that the invention of Curtiss does indeed prohibit movement of the casing strings and would not abide any significant expansion of its casings once fully assembled and after cementing of the annuli and engagement of the ram blocks to lock in the structure to the wellhead, which is necessary for the wellhead to allow for production. However, the limitations provided only stipulate that expansion space must be present and expansion allowable while the invention is in use, which includes all periods of use including those in which the ram blocks have not been advanced, and the annuli remain unfilled with concrete, and is not limited further. Without movement being restricted by either ram blocks or concrete, the casings are free to expand and contract into their adjacent annuli while still being in use even when the structure is not capable of supporting drilling or production operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679